Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00180-CR

                                    Leonardo RIVAS,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 38th Judicial District Court, Medina County, Texas
                             Trial Court No. 12-04-10954-CR
                    The Honorable Camile G. Dubose, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgments are
AFFIRMED.

      SIGNED August 19, 2015.


                                             _____________________________
                                             Rebeca C. Martinez, Justice